USCA11 Case: 21-13291      Date Filed: 03/25/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13291
                   Non-Argument Calendar
                   ____________________

JEAN PARAISON,
                                              Plaintiff-Appellant,
versus
NATIONSTAR MORTGAGE, LLC,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-03379-JPB
                   ____________________
USCA11 Case: 21-13291         Date Filed: 03/25/2022    Page: 2 of 7




2                      Opinion of the Court                 21-13291


Before ROSENBAUM, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jean Paraison appeals the district court’s dismissal of his ac-
tion against Nationstar Mortgage, LLC, for failure to state a claim.
Paraison was the successful bidder in an auction for a piece of real
property sold by Nationstar. After the parties signed a purchase
agreement, Nationstar’s real estate agent allegedly called Paraison
and attempted to dissuade him from moving forward with the
transaction. The closing company selected by Nationstar also failed
to timely provide Paraison with a title report when he requested
one. As a result, Paraison asserts that he and his lender were unable
to perform the requisite due diligence in time for the closing date.
       Paraison sued for breach of contract and discrimination
based on race and nationality. Nationstar moved for dismissal un-
der Federal Rule of Civil Procedure 12(b)(6), which the district
court granted. Because Nationstar did not breach any duties under
the contract, and because Paraison’s allegations of discrimination
are conclusory and speculative, we affirm.
                               I.

        According to Paraison’s complaint, he was the successful
bidder in an auction for a piece of Georgia real estate sold by Na-
tionstar. After the auction, Paraison paid earnest money and the
parties entered into a purchase agreement setting forth the terms
of the transaction. This agreement included an exhibit that directed
USCA11 Case: 21-13291        Date Filed: 03/25/2022     Page: 3 of 7




21-13291               Opinion of the Court                        3

the parties to contact the closing company (a law firm selected by
Nationstar) for a preliminary title report. The agreement also con-
tained a provision stating that Paraison would “bear the . . . sole
responsibility of obtaining” a property survey, should one be re-
quired for closing.
        Paraison alleges that, after he signed the agreement, Nation-
star’s real estate agent called him and said that he should “back out
of the deal,” that the property was in “bad condition,” and that he
would “lose his money” because of the transaction. Paraison later
asked the closing company for a preliminary title report, but it
failed to provide him with one. Because of the resulting delay,
Paraison was unable to obtain the survey that was necessary to re-
move a title exception before the closing date. When his lender
eventually obtained the title report, it asked Nationstar’s closing
agent to remove the title exception, but the agent refused.
       Paraison sued Nationstar in federal district court. He argued
that Nationstar had breached the purchase agreement by failing to
deliver good and marketable title to the property and by failing to
provide the title report that his lender needed for closing. He also
claimed that Nationstar violated the federal Fair Housing Act and
the Georgia Fair Housing Act by discriminating against him as an
African American male with a Haitian accent. He requested that
Nationstar be required to convey title to the property in exchange
for the agreed-upon purchase price. He also requested civil penal-
ties and expenses of litigation.
USCA11 Case: 21-13291         Date Filed: 03/25/2022      Page: 4 of 7




4                       Opinion of the Court                  21-13291

       Nationstar then moved to dismiss for failure to state a claim
under Federal Rule of Civil Procedure 12(b)(6). The district court
granted the motion. Regarding the breach of contract claim, it rea-
soned that Nationstar was not required under the purchase agree-
ment to provide a title report or remove the title exception. It also
concluded that Nationstar could terminate the contract because it
was unable or elected not to address the title exception. As for the
discrimination claims, the court found Paraison’s allegations too
speculative and conclusory to state a claim for relief. It therefore
dismissed the action, and Paraison timely appealed.
                                II.

       “We review de novo a district court’s order granting a mo-
tion to dismiss for failure to state a claim.” Boyle v. City of Pell
City, 866 F.3d 1280, 1286 (11th Cir. 2017). In doing so, we “accept[]
the factual allegations in the complaint as true and construe[] them
in the light most favorable to the plaintiff.” Speaker v. U.S. Dep’t
of Health & Hum. Servs. Ctrs. for Disease Control & Prevention,
623 F.3d 1371, 1379 (11th Cir. 2010).
       To survive a motion to dismiss under Rule 12(b)(6), a com-
plaint must plead “enough facts to state a claim to relief that is plau-
sible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). In other words, it must “raise a right to relief above the
speculative level,” id. at 555, and must contain more than “naked
assertions devoid of further factual enhancement.” Ashcroft v.
USCA11 Case: 21-13291         Date Filed: 03/25/2022    Page: 5 of 7




21-13291               Opinion of the Court                         5

Iqbal, 556 U.S. 662, 678 (2009) (cleaned up) (quoting Twombly, 550
U.S. at 557)).
                               III.

       Paraison argues that the district court erred by dismissing his
claims for breach of contract and discrimination. We address each
of those claims and conclude that dismissal was proper.
                               A.

        First, Paraison argues that the closing company, as Nation-
star’s agent, breached the purchase agreement by failing to timely
provide him with a title report when he asked for it. “The elements
for a breach of contract claim in Georgia are the breach . . . and the
resultant damages to the party having the right to complain about
the contract being broken.” TechBios, Inc. v. Champagne, 688
S.E.2d 378, 381 (Ga. Ct. App. 2009). When, as here, the language of
a contract is “clear and unambiguous,” Georgia courts “simply en-
force[] the contract according to its clear terms” and “no construc-
tion is required.” Envision Printing, LLC v. Evans, 786 S.E.2d 250,
252 (2016) (quoting Steel, Inc. v. Delta Bldg. Sys., Inc., 676 S.E.2d
451, 453 (2009)).
       Paraison points to two parts of the purchase agreement in
support of his breach of contract claim: Exhibit A to the agreement
and Section 8(F). The problem for Paraison is that neither section
of the agreement required Nationstar to provide him with a title
report.
USCA11 Case: 21-13291         Date Filed: 03/25/2022    Page: 6 of 7




6                      Opinion of the Court                 21-13291

       Exhibit A to the purchase agreement states, “Please refer to
preliminarily [sic] Title Report. Contact the Closing Company for
this report.” To Paraison’s point, this statement does seem to pre-
suppose that the closing company, which Nationstar chose, would
have the title report available. But even assuming the closing com-
pany was Nationstar’s agent, this provision does not oblige anyone
to prepare the report.
       Paraison also argues that the delay in providing a title report
prevented him from obtaining the property survey that was neces-
sary to remove the title exception in time for closing. He asserts
that the need for a survey was “contemplated” by Section 8(F) of
the purchase agreement. But that section also does not impose any
duty on Nationstar. As relevant, it states only that the “Buyer shall
bear the . . . sole responsibility of obtaining a survey acceptable to
the Title company and any lender.” Paraison—the buyer—was re-
sponsible for ensuring that he obtained a survey.
                               B.

       Second, Paraison argues that Nationstar violated the federal
Fair Housing Act and the Georgia Fair Housing Act by discriminat-
ing against him based on his race and nationality. See 42 U.S.C. §
3604(b); Ga. Code § 8-3-202(a). He alleges that Nationstar’s real es-
tate agent called him and said that he should “back out of the deal,”
that the property was in “bad condition,” and that he would “lose
his money” because of the transaction. As a result of the call, he
asserts that he was effectively prevented from closing on the
USCA11 Case: 21-13291         Date Filed: 03/25/2022     Page: 7 of 7




21-13291                Opinion of the Court                         7

property. And he argues that the real estate agent’s remarks could
only have been motivated by his status as an African American with
a Haitian accent.
        As the district court correctly observed, these allegations are
nothing more than “naked assertions devoid of further factual en-
hancement.” See Iqbal, 556 U.S. at 678. Paraison has not alleged
any facts establishing a connection between his race or nationality
and the real estate agent’s statements. He has therefore fallen short
of the pleading standard in Twombly by failing to “raise a right to
relief above the speculative level.” 550 U.S. at 555.
                               IV.

      The district court correctly granted Nationstar’s motion to
dismiss as to the claims raised on appeal. We therefore AFFIRM.